Case 7:20-cv-00276-TTC-RSB Document 144 Filed 08/16/21 Page 1 of 2 Pageid#: 1139




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

  JOE BALTAS,                                      )
                                                   )
         Plaintiff,                                )        Civil Action No. 7:20-cv-00276
                                                   )
  v.                                               )        MEMORANDUM OPINION
                                                   )
  HAROLD W. CLARKE, et al.,                        )        By:       Hon. Thomas T. Cullen
                                                   )                  United States District Judge
         Defendants.                               )


         Plaintiff Joe Baltas, an inmate proceeding pro se, filed this civil action under 42 U.S.C.

  § 1983 against various correctional officials with the Virginia Department of Corrections

  (collectively, the “VDOC Defendants”), three nurses at Red Onion State Prison

  (collectively, the “Medical Defendants”), and Connecticut Department of Corrections

  (“CDOC”) Commissioner Rollin Cook. On March 18, 2021, the court granted in part and

  denied in part motions to dismiss filed by the VDOC Defendants and the Medical

  Defendants. The court also dismissed certain claims against Cook without prejudice under

  28 U.S.C. § 1915(e)(2), and granted Baltas’s motion to serve Cook. Although Cook

  subsequently agreed to waive service of process, he has not appeared in the case.

         On July 9, 2021, Baltas, the VDOC Defendants, and the Medical Defendants filed a

  stipulation of dismissal with prejudice pursuant to Federal Rule of Civil Procedure

  41(a)(1)(A)(ii). (See ECF No. 139.) The stipulation of dismissal was signed by Baltas, counsel

  for the VDOC Defendants, and counsel for the Medical Defendants. In accordance with

  the stipulation, the court entered an order dismissing the action with prejudice as to the

  VDOC Defendants and the Medical Defendants. (See ECF No. 142.)
Case 7:20-cv-00276-TTC-RSB Document 144 Filed 08/16/21 Page 2 of 2 Pageid#: 1140




          In the same order, the court noted that it was unclear from the record whether Baltas

  wished to proceed against Cook in this case. * (Id. at 2.) The court advised Baltas that if wished

  to proceed against Cook, he must file an amended complaint within 21 days that named Cook

  as the sole defendant. (Id.) The court warned Baltas that if an amended complaint was not filed

  within 21 days, the court would dismiss the case without prejudice as to Cook. (Id.) Baltas has

  not responded to the court’s order, and the time for doing so has expired. Accordingly, the

  court will dismiss the action without prejudice as to Cook.

          ENTERED this 16th day of August, 2021.



                                                      /s/ Thomas T. Cullen_________________
                                                      HON. THOMAS T. CULLEN
                                                      UNITED STATES DISTRICT JUDGE




  *
   As the court noted in its previous order, at least one of the same claims is pending against Cook in the United
  States District Court for the District of Connecticut. See Baltas v. Maiga, et al., Civil Action No. 3:20-cv-01177
  (D. Conn. Aug. 13, 2020).
